DETAILED ACTION
The Terminal Disclaimer filed on 1st of December 2020 has been approved and entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 recites the limitation “wherein the PRBS signal comprises random sequence of binary bits” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 26, 29, and 37, each recites “the primary threshold” in line 2-4. There is insufficient antecedent basis for this limitation in the claim.
Claims 27-32 and 38-39 are rejected to because they depend on the rejected claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 7,893,857).

a first comparator (70 of Fig. 7) configured to compare an input signal (VIN) and a primary threshold (VREF0) to generate a first signal (output of 70);
a second comparator (72) configured to compare the input signal (VIN) and the primary threshold (VREFS0) to generate a second signal (output of 72); and
a decision block (transfer gates TG70 & TG72; col. 8, lines 3-8) configured to generate a control signal (OUT) in response to the first signal and the second signal (col. 8, lines 10-45).  

Regardign claim 33, Kim (Figs. 6-7) discloses a method comprising:
comparing (by a comparator/operational amplifier 70) an input signal (VIN) and a primary threshold (VREFS0) to generate a first signal (output of the comparator 70);
comparing (by a comparator/operational amplifier 72) the input signal (VIN) and the primary threshold (VREFS0) to generate a second signal (output of the comparator 72); and
generating (by transfer gates TG70 and TG72) a control signal (OUT) in response to the first signal, and the second signal (col. 8, lines 10-45).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-26 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 8,847,811) in view of Kim (US 7,893,857).

Regarding claims 25-26, Wong (Fig. 2) discloses a pipeline ADC (analog to digital converter) (col. 3, lines 25-47) comprising:
a plurality of stages (stages 1, 2,…m), and at least one stage (e.g., stage 1) comprising:
a flash ADC (“small flash ADC…212”; col. 3, lines 31-34) configured to receive an input signal (Vin) and configured to generate a flash output;
a DAC (digital to analog converter) (DAC 214) coupled to the flash ADC (212) and configured to generate a coarse signal in response to the flash output (col. 3, lines 25-47);
a subtractor (+/-) coupled to the DAC (214) and configured to generate a residue signal in response to the coarse signal and the input signal (col. 3, lines 34-47); and
a gain amplifier (residue gain amplifier 216; col. 3, lines 34-43) coupled to the subtractor (+/-) and configured to generate an amplified signal in response to the residue signal (output of the gain amplifier 216), wherein the flash ADC includes one or more stochastic comparators, and each stochastic comparator comprises a first comparator, a second comparator and a logic gate.
Wong does not disclose the underlined features above.
Kim discloses a flash ADC (Figs.1, 2, and 6-7) includes one or more stochastic comparators (60-65), and each stochastic comparator (comparator 60 seen in Fig. 7) comprises a first comparator (70), a second comparator (72) and a logic gate (transfer or transmission gates TG70, TG72 of Fig. 7).
Kim further discloses the limitations of claim 26 [Wingdings font/0xE0] i.e., wherein in the stochastic comparator (60): the first comparator (70) compares the input signal (VIN) and a [the] primary 
Therefore, the combination of Wong and Kim would have been obvious to suggest a skilled person in the art at the effective filing date of the claimed invention to replace/substitue the flash ADC (212) as disclosed by Wong with the flash ADC as taught by Kim because using such the flash ADC (i.e., Figs. 6-7 of Kim) in a [pipeline] ADC will reduce power consumption and increase speed of the ADC (col. 8, lines 34-35 of Kim).

Regarding claims 36-37, Wong (Fig. 2) discloses a method of gain error estimation in a pipeline ADC (200), the pipeline ADC comprising a plurality of stages (stages 1, 2,…m), comprising:
generating a flash output (Q1, Q2,… or Qm)in response to an input signal (Vin) by a flash ADC (212);
generating (by DAC 214) a coarse signal (Vdac1) in response to the flash output;
subtracting (by subtractor “+/-”) the coarse signal from the input signal to generate a residue signal (col. 3, lines 25-47); and
amplifying the residue signal (by amplifier 216) to generate an amplified signal (col. 3, lines 25-27), wherein the flash ADC includes one or more stochastic comparators, and each stochastic comparator comprises a first comparator, a second comparator and a logic gate. 
Wong is not seen to disclose the underlined features above.
Kim discloses a flash ADC (Figs.1, 2, and 6-7) includes one or more stochastic comparators (60-65), and each stochastic comparator (comparator 60 seen in Fig. 7) comprises a 
Kim further discloses the limitations of claim 37 [Wingdings font/0xE0] i.e., wherein in the stochastic comparator (60): the first comparator (70) compares the input signal (VIN) and a [the] primary threshold (VREFS0) to generate a first signal; and the second comparator (72) compares the input signal (VIN) and the primary threshold (VREFS0) to generate a second signal (col. 8, lines 10-45).   
Therefore, the combination of Wong and Kim would have been obvious to suggest a skilled person in the art at the effective filing date of the claimed invention to replace/substitue the flash ADC (212) as disclosed by Wong with the flash ADC as taught by Kim because using such the flash ADC (i.e., Figs. 6-7 of Kim) in a [pipeline] ADC will reduce power consumption and increase speed of the ADC (col. 8, lines 34-35 of Kim).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 7,352,306) in view of Kim (US 7,893,857).
Xu (Fig. 6-9) discloses a computing device (170 of Fig. 9; and col. 3, lines 45-62) comprising:
a processing unit (172);
a memory module (174) coupled to the processing unit (172); and
a logic unit (176) coupled to the processing unit (172) and the memory module (174) (col. 12, lines 33-45), the logic unit comprising a stochastic comparator, the stochastic comparator comprising: 
 first comparator configured to compare an input signal and a primary threshold to generate a first signal;
a second comparator configured to compare the input signal and the primary threshold to generate a second signal; and
a decision block configured to generate a control signal in response to the first signal and the second.
Xu is not seen to disclose the underlined features of claim 40 above. 
Kim teaches an ADC (Figs. 1-2 and 6-7) comprising: a logic unit (Fig. 6) comprising a stochastic comparator (60), the stochastic comparator (60) comprising: 
 first comparator (70) configured to compare an input signal (VIN) and a primary threshold (VREFS0) to generate a first signal (output of the comparator 70);
a second comparator (72) configured to compare the input signal (VIN) and the primary threshold (VREFS0) to generate a second signal (output of the comparator 72); and
a decision block (inverters INV1-INV4 and transfer gates TG70 & TG72) configured to generate a control signal (OUT) in response to the first signal and the second (Fig. 7).

Allowable Subject Matter
Claims 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The references of record are not seen to disclose or suggest the claimed invention as a whole, in particular, the decision block configured to receive a pseudo random binary sequence signal; the control signal is equal to one of the first signal and the second signal when the first signal is equal to the second signal; the control signal is equal to the first signal when the first signal is not equal to the second signal and the PRBS signal is equal to 

Contact Information  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809.  The examiner can normally be reached on Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809